Case 5:17-cv-00808-XR Document145 Filed 11/08/19 Page 1 of 4

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION

BATES ENERGY OIL & GAS LLC,

v. CIVIL ACTION NO. 17-CV-00808-XR
COMPLETE OIL FIELD SERVICES LLC

§
§
§
;
AND SAM TAYLOR §

 

RESPONSE TO SHOW CAUSE ORDER

 

Rob L. Wiley, Counsel for Defendants David Bravo, Lorena Silvestri Bravo, and
Unlimited Frac Sand, LLC, d/b/a Frac Sand Unlimited (“FSU”) responds to the Court’s
October 21, 2019, show cause order as follows:

Counsel prepared the attached Response for filing October 3, 2019. For whatever
reason, the document apparently was not filed. This failure was totally inadvertent.

The October 3 Response addresses the matters raised in the Court’s initial
September 11, 2019, Order by discussing:

1. The status of my representation of David Bravo, Lorena Silvestri Bravo, and

United Frac Sand.
2. The failure to file a response to the Fourth Amended Counterclaim.
3. The effect of a failure to respond.

The substance of counsel’s response remains unchanged.

Response to Show Cause Order
Page 1 of 2
Case 5:17-cv-00808-XR Document145 Filed 11/08/19 Page 2 of 4

Out of an abundance of caution, this Response is being filed electronically and

served on the Court by overnight mail for delivery on November 8, 2019.

Respectfully submitted,

/s/ Rob L. Wiley
Rob L. Wiley

Texas Bar No. 21471650

Southern District Id. No. 9210
STEWART & WILEY PLLC

2202 Timberloch, Suite 110

The Woodlands, TX 77380

Phone: (281) 367-8007

Facsimile: (281) 363-4987

E-mail: Rwiley@StewartWiley.com

ATTORNEY FOR COUNTER DEFENDANT
UNLIMITED FRAC SAND LLC,
D/B/A/ FRAC SAND UNLIMITED

CERTIFICATE OF SERVICE

I hereby certify that on November 7, 2019, I electronically filed the foregoing
instrument with the Clerk of the Court using the CM/ECF system, sent the document by
overnight delivery to the Clerk, and served all counsel of record in accord in the Federal
Rules of Civil Procedure.

/s/ Rob L. Wiley
Rob L. Wiley

Response to Show Cause Order
Page 2 of 2
Case 5:17-cv-00808-XR Document145 Filed 11/08/19 Page 3 of 4

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION

BATES ENERGY OIL & GAS LLC,
CIVIL ACTION NO. 17-CV-00808-XR

v.

COMPLETE OIL FIELD SERVICES LLC

§
§
8
;
AND SAM TAYLOR §

 

ADVISORY BY COUNSEL FOR UNLIMITED FRAC SAND LLC D/B/A/
FRAC SAND UNLIMITED, DAVID BRAVO, LORENA SILVISTRI BRAVO,
INDIVIDUALLY AND D/B/A BRAVO CONSULTING SERVICES’S

 

Pursuant to the Court’s September 11, 2019, Order, the undersigned counsel enters

the following advisory:

1. I continue representing David Bravo, Lorena Silvistri Bravo, and United Frac
Sand c/b/a Frac Sand Unlimited (“Clients”). Until the last few days, the Clients
have been unresponsive to inquiries concerning the case and the issues
involved in the litigation. I have not, however, withdrawn or been asked to
withdraw.

2. The failure to file a responsive pleading to the Fourth Amended Counterclaim
was not the result of an intentional decision on the part of the Clients.

3. I have explained the effect of failing to respond to the Fourth Amended
Counterclaim and discussed with them their rights with respect to the motion
for entry of default and asked that they cooperate with me in responding to the
motion.

ADVISORY BY COUNSEL FOR DEFENDANT UNITED FRAC SAND LLC D/B/A/ FRAC SAND UNLIMITED, DAVID BRAVO,
LORENA SILVISTRI BRAVO, INDIVIDUALLY AND D/B/A BRAVO CONSULTING SERVICES Page 1 of 2
Case 5:17-cv-00808-XR Document145 Filed 11/08/19 Page 4 of 4

Respectfully submitted,

/s/ Rob L. Wiley
Rob L. Wiley

Texas Bar No. 21471650

Southern District Id. No. 9210
STEWART & WILEY PLLC

2202 Timberloch, Suite 110

The Woodlands, TX 77380

Phone: (281) 367-8007

Facsimile: (281) 363-4987

E-mail: Rwiley@StewartWiley.com

ATTORNEY FOR COUNTER DEFENDANT
UNLIMITED FRAC SAND LLC,
D/B/A/ FRAC SAND UNLIMITED

CERTIFICATE OF SERVICE

I hereby certify that on October 3, 2019, I electronically filed the foregoing
instrument with the Clerk of the Court using the CM/ECF system and served all counsel

of record in accord in the Federal Rules of Civil Process.

/s/ Rob L. Wiley
Rob L. Wiley

ADVISORY BY COUNSEL FOR DEFENDANT UNITED FRAC SAND LLC D/B/A/ FRAC SAND UNLIMITED, DAVID BRAVO,
LORENA SILVISTRI BRAVO, INDIVIDUALLY AND D/B/A BRAVO CONSULTING SERVICES Page 2 of 2
